Citation Nr: 1211107	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  08-20 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for left quadriceps strain (claimed as left leg injury).  

2. Entitlement to service connection for tension headaches.  

3. Entitlement to service connection for a left knee disability.  

4. Entitlement to service connection for a right knee disability.  

5. Entitlement to service connection for disability exhibited by neck pain.  

6. Entitlement to service connection for disability exhibited by mid-back pain.  

7. Entitlement to service connection for disability exhibited by low back pain.  



ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The appellant served on active military duty from September 22, 1992 to November 25, 1992.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied claims for service connection for: left thigh quadriceps strain (claimed as left leg injury); tension headaches; patellofemoral arthralgia of the left and right knees (claimed as pain in both knees); neck pain; and middle to lower back pain.  

On the appellant's May 2008 appeal form, he stated that he wanted to be represented by "the Air Force Union, U.S.A."  There is no such organization (accredited or not).  He was sent a letter notifying him of this fact and asking for him to clarify his representation or elect a representative.  There was no response to this letter and, as he was informed in the letter, the Board assumes he wishes to represent himself.  

In March 2010, the Board remanded these issues for further development.  There has been substantial compliance with the remand, however, the Board finds that further development is needed regarding the claim of service connection for bilateral knee disability.  

The claim of service connection for bilateral knee disability is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. A clear preponderance of the evidence is against a finding that the Veteran has chronic left quadriceps strain that is related to active service.  

2. The preponderance of the evidence is against a finding that tension headaches had its clinical onset in service or is otherwise related to active service.  

3. The preponderance of the evidence is against a finding that a neck disability had its clinical onset in service or is otherwise related to active service.  

4. The preponderance of the evidence is against a finding that a mid-back disability had its clinical onset in service or is otherwise related to active service.  

5. The preponderance of the evidence is against a finding that a low back disability had its clinical onset in service or is otherwise related to active service.  

CONCLUSIONS OF LAW

1. Chronic left quadriceps strain was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  

2. Tension headaches was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

3. A neck disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

4. A mid-back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  

5. A low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

In an April 2007 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the appellant of information and evidence necessary to substantiate his claims.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  Also in this letter, the appellant was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the appellant with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  All available service treatment records have been associated with the claims file; a May 2007 personnel information exchange system (PIES) request shows all service treatment and separation documents were mailed.  The RO requested records from the service department in an effort to make sure that all records were in the file; in July 2007 the service department stated no further records were available.  All reasonably identified and available medical records have been secured; the appellant was asked to return authorization and consent forms regarding treatment and only identified in-service treatment.  The appellant received VA examinations for his claims; the Board finds the examinations to be fully explanatory for the issues being adjudicated in this decision.  The Board finds the duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reiterated that under 38 C.F.R. § 1154(a) VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for benefits.  The Board must do more than look for a medical nexus in adjudicating claims with lay evidence; it must also discuss competence and credibility.  The Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), noted that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  Id.  See also 38 C.F.R. § 3.159(a)(2).  (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.)  

For example, in Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States Court of Appeals for Veterans Claims (Court) held that varicose veins were a disability that was capable of lay observation for the purpose of establishing service connection.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  In determining whether lay evidence is satisfactory, the Board may consider the demeanor of the witness, internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of a veteran.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2011).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

Service connection for left quadriceps strain

In April 2007, the appellant filed a claim for a left leg injury.  The dates of treatment listed were the dates of his service and he simply stated his disabilities were service-connected.  The same month, the RO contacted the appellant for clarification.  He said his injuries were the result of a basic training accident that occurred on the confidence (obstacle) course when another trainee fell off an obstacle course onto his back and neck.  The appellant was asked if his left leg injury was the same as a left knee disability; he said no, it was different.  

In May 2007, the appellant's employer stated the appellant had worked for him for one year.  His walking motion was slow, he sat down while performing duties, and he did not do heavy lifting.  His job performance was limited.  M.C., the appellant's friend, stated she knew him for two years and said she noticed his difficulty walking.  

At a pre-enlistment examination in May 1992, the appellant denied significant medical problems or defects.  The report of medical examination showed the lower extremities were normal except for mild hallux valgus bilaterally.  The report of medical examination showed the appellant reported no leg cramps, broken bones, bone/joint deformities, lameness or knee problems.  

The appellant's DD 214 shows he entered service on September 22, 1992.  On November 17, 1992, a narrative summary of a medical evaluation board (MEB) report shows the appellant complained of left leg pain after twenty one days of military training.  He complained of pulling his left thigh muscle.  He was examined and was felt to have a quadriceps strain.  He was given Motrin and balm and instructed to return as needed.  A week later he went to the emergency room (ER) for continued leg pain.  The ER thought his leg pain might be related to a Baker's cyst rupture (involving the knee) and he was referred to the orthopedic clinic.  The orthopedic clinic determined the appellant had patellofemoral arthralgia of the knee.  The MEB physical examination revealed no problems except for the knee.  The DD 214 states the appellant failed to meet physical standards for enlistment.  

The appellant was given a VA joint examination in May 2010.  He complained of a leg injury and a bilateral knee condition; most of his complaints focused on the knees.  A July 2011 VA addendum was specifically requested to address the left leg.  The examiner stated the appellant was re-evaluated since it was unclear whether his separate statement of left leg pain was the same as his left knee pain.  On repeat interview, the examiner questioned the appellant and determined that his left leg pain was the same complaint per the appellant; there was no other condition or complaint regarding the left leg by the appellant.  

The Board finds the appellant is competent to state what left leg symptoms he has experienced.  38 C.F.R. § 3.159(a)(2).  He has not explained what these left leg symptoms are (besides left knee problems).  He has not been consistent in his report of left leg symptoms; when he filed his claim he asserted a separate left leg disability and when questioned by the examiner in July 2011 he had no separate complaints.  Caluza v. Brown, 7 Vet. App. at 511 (consistency is a consideration for the Board).  The Board finds the appellant is not credible on the issue of whether he has any left leg symptoms.  His statements are assigned less weight.  

As for the appellant's employer and M.C., they are competent in relating what they observed about the appellant's current symptoms and to that extent their observations are assigned some weight, however, the real issue here is etiology.  Their statements appear credible although their probative value is limited.  

The Board finds the VA examiner to be competent and credible as there is no evidence to the contrary.  

The Board finds that service connection for a left leg disability is not warranted.  The appellant has been inconsistent on the issue of whether a left leg disability (besides a left knee disability) even exists.  Upon further questioning in July 2011, the examiner did not find a left leg disability to be present as the appellant denied any leg complaints other than the left knee disability (the subject of a separate claim).  As a result, the Board finds the weight of the evidence is against the claim for service connection for a leg disability (to exclude service connection for left knee disability, which is still on appeal).  The Board relies on the VA examinations and opinion in coming to this conclusion.  The benefit of the doubt is not afforded the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service connection for tension headaches

In April 2007, the appellant filed a claim for tension headaches.  The dates of treatment were the dates of service.  The RO contacted the appellant to clarify his claim; as mentioned, he said his injuries were the result of a basic training accident where his head, back and neck were injured.  

In May 2007, M.C. stated that she knew the appellant for two years and "noticed" his headaches.  She did not elaborate.  

Service treatment records show that at enlistment in May 1992 the appellant denied frequent or severe headaches.  The November 1992 MEB narrative summary stated that the appellant went to the ER once and complained of a headache and orthopedic concerns.  The summary stated that his headache was a tension headache and went on to discuss the knees.  Physical examination showed the appellant was active, alert, oriented and in no acute distress.  There was no headache diagnoses or symptoms reported.  There was no evidence of trauma, though the appellant was observed to be on crutches.  

In May 2010, the appellant received a VA neurological examination.  The claims file and medical records were reviewed.  The examiner noted there was not a lot of documentation in the claims file.  The appellant said he was injured during training in 1992 and was seeking service connection for headaches.  The headaches began shortly after his injury and did not really change through the years.  He was on naproxen, which seemed to resolve the headaches.  

The examiner diagnosed migraine headaches that were possibly post-traumatic.  Physical examination for headaches was normal.  The appellant did appear to have extrapyramidal syndrome of an unknown etiology.  The examiner noted only a single report of a headache in service.  The examiner stated that the etiology of the headaches could not be resolved without resorting to mere speculation because the appellant stated his migraine headaches started after an injury in service but there was no documentation of an injury in service.  It could not be established that the current diagnosis of migraine headache was the same condition treated during his brief enlistment.  

In Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed.Cir. 2009), the Federal Circuit stated that an "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection."  In that case, the examiner specifically indicated that he could not relate the disability to service without resort to speculation.  Id.  

In terms of the adequacy of such an opinion, the Court held in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) that the Board may accept an inconclusive VA medical report providing that it is clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis" (citation omitted).  The Court acknowledged that there may be instances in which the examiner may be unable to furnish a requested opinion, such as when no medical expert can assess the likelihood that a condition was due to an in-service event or disease because information that could only have been collected in service is missing.  Id.  

The Board finds the appellant to be competent to state that he has had headaches since having an injury in service as such a statement is reflective of what the appellant has actually experienced.  See, Layno, 6 Vet. App. at 467-69.  The Board does not find the appellant credible in stating that he had an injury in service.  The November 1992 narrative summary does not show that the appellant reported a head injury or any kind of spinal trauma in service.  The narrative summary details a pulled thigh muscle, and then one week later continued leg pain and headache, which was determined to be a tension headache.  Under past history, the summary states that he denied an injury in the past.  Physical examination showed only orthopedic pain and no other diagnoses and no sign of trauma.  

Further, when filing his claim in April 2007, the appellant did not mention any injury or trauma.  It was only later when contacted by the RO he mentioned a basic training accident.  He provided no further detail until filing his appeal in May 2008.  The Board finds the appellant has been inconsistent in his report of an in-service injury and that there is a conflict between his report of an injury and the narrative summary, which does not show that the appellant reported trauma or an injury.  It seems likely that if the head and spine were injured, the Veteran would have reported this when discussing his leg pain.  Caluza, 7 Vet. App. at 511.  Weighing this evidence, the Board finds the appellant is not credible.  See, Wood, 1 Vet. App. 190 and Bardwell, 24 Vet. App. 36.  His statements are assigned no weight.  

As for M.C.'s statement, the Board finds M.C. is competent to state she observed the appellant having a headache (although she did not go into any detail), and appears credible in her report.  However, this evidence is not exactly on point as the issue is one of etiology and M.C. has only known the appellant for two years prior to May 2007.  

The examiner is competent to give an opinion on the question of etiology, but could not do so in this case.  The Board finds the examiner stated that a lack of evidence regarding an injury in service, other treatment in service or further treatment since service was the reason that it could not be established that his tension headache in service was related to the current diagnosis of migraine headaches.  This explanation complies with the example given in Jones, 23 Vet. App. 382, 390.  As a result, the Board finds the examiner's report is non-evidence and finds it is neither positive nor negative support for service connection.  Fagan v. Shinseki, 573 F.3d 1282, 1289.  

In considering all of the evidence, Board finds that service connection is not warranted.  The claim turns on the appellant's report of an injury in service and continued headaches since service, which the Board finds not credible.  Although there was a tension headache during the appellant's two months and four days on active duty, no headache or ongoing symptoms were reported at the MEB and current headaches pathology is different (now diagnosed with migraines).  As a result, the claim of service connection for headaches is denied.  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service connection for neck, mid-back and low back disabilities

As mentioned, in April 2007 the appellant filed his claims for service connection, including back and neck pain.  The only dates of treatment he listed were days that he was in service (November 8 to 17th, 1992).  When contacted by the RO he said his injuries were the result of a basic training accident that occurred when another trainee fell off an obstacle onto the appellant's back and neck.  This was described further on his May 2008 appeal form.  On this form, he claimed to have continuing medical treatment and rehabilitation, although this fact was omitted in his original claim and no follow up information was sent regarding such care.  In December 2011, he sent in a statement (with accompanying waiver for AOJ review) asserting that the fact that he could not move his neck to the left was evidence of a high impact injury (contrary to the May 2010 VA joint examination report).  He asserted that the result of his injury was a matter of physics and questioned the value of X-rays.  He stated a good scientific explanation was lacking.  

The statements from M.C. and the appellant's employer were mentioned above; M.C. did state she noticed the appellant had difficulty when turning his head and that he had neck pain.  

The May 1992 report of medical examination noted the appellant had mild dorsal scoliosis, not considered disabling, and acne on his back.  The report of medical history showed the appellant reported no recurrent back pain.  

The November 1992 narrative summary, as mentioned above, addressed the knees.  It was noted that the recent enlistment examination showed the appellant was in good health.  The physical examination showed no evidence of trauma.  

In May 2010 a VA examination for the joints showed that the claims file and medical records were reviewed.  The appellant described an acute onset of bilateral knee, neck, and back pain after a fellow soldier fell on him during a training exercise.  Acute symptoms reportedly diminished, but he had episodes of increasing intensity.  Inspection of the spine and gait was normal.  Imaging studies showed degenerative disc disease at all levels of the spine, most significant in the cervical spine.  The diagnosis was cervical, thoracic and lumbar myofasciitis.  

The examiner stated it was less likely as not that a spine disability was due to service.  The examiner said the service record did not document objective findings consistent with a high energy injury to the spine.  In the absence of such findings, a post-traumatic process was less likely than not.  The examiner stated the appellant was on active duty for less than ten years and noted "three days" (the narrative summary of the MEB stated the appellant had leg pain for three days after starting the confidence course part of training).  The examiner explained that any microtrauma the appellant sustained during active duty, even in the aggregate, would be insufficient to initiate and sustains a posttraumatic process, since the literature suggests a ten year exposure as a threshold value.  

Also, X-rays did not show advanced degenerative changes, making them inconsistent with a posttraumatic process that was purportedly initiated in 1992.  Finally, there is a substantial treatment gap from the onset of symptoms to the current evaluation which belies the appellant's assertion of a causative relationship between his current pathology and active duty.  

The appellant is competent to relate his symptoms regarding a neck and back disability.  Regarding his statements on the causation of his cervical, thoracic and lumbar myofasciitis as well as on the value of X-rays, the Board does not find him competent to make such statements and assigns them no weight.  To determine the etiology of a spine disability, a person needs specialized education, training or experience; the Board does not look to lay evidence for such determinations.  See 38 C.F.R. § 3.159(a)(2) and Barr, 21 Vet. App. 303.  As for his credibility regarding the injury, please see the above discussion regarding the claim for service connection for headaches.  The Board also finds that the appellant is inconsistent in stating he had back and neck pain since service when he failed to report it at his MEB and there was no evidence of trauma at the MEB.  The appellant's statements about an injury in service and continuing symptoms since service are assigned no weight.  

M.C. is competent to state that she observed the appellant with neck pain, however, as mentioned, the real issue is etiology and M.C. has only known the appellant for two years prior to her May 2007 statement.  

The Board finds the medical evidence is competent and credible.  There is no evidence to the contrary.  

The Board relies on the May 2010 opinion in coming to the conclusion that service connection is not warranted.  The examiner reviewed the file, interviewed the appellant, performed a physical examination and gave detailed reasons for why the current disabilities were less likely than not related to service.  Her point was he served less than ten years and even assuming a microtrauma did occur (which the Board does not concede), it was insufficient to cause the current degenerative disc disease and myofasciitis.  

The claim for service connection for a back and neck disability is denied.  The benefit of the doubt rule is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for left quadriceps strain is denied.  

Service connection for tension headaches is denied.  

Service connection for a neck disability is denied.  

Service connection for a mid-back disability is denied.  

Service connection for a low back pain disability is denied.  


REMAND

The Service treatment records reflect treatment for patellofemoral arthralgia (knee pain).  Pain is not analogous to disability and there is no diagnosis of an acquired knee disability in service.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (the claimant was seeking service connection for a neck disability and an increased rating for a low back disability.  On the issue of service connection, the Court held that pain alone without a diagnosed or identifiable underlying malady or condition did not constitute a disability for which service connection may be granted.  Subsequently, the Federal Circuit dismissed the issue of service connection stating it was precluded from reviewing the factual determinations of the Board or the Court.)  

In the August 2010 VA examination addendum, the examiner found that the appellant's patellofemoral disease was not likely caused by or a result of service because his examination in 1992 concludes his patellofemoral disease pre-existed his active duty service.  There was no reference to any right knee (leg) problem in service.  

VA law states that a veteran is presumed sound upon entry into service unless a condition is noted on the entrance examination.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  In this case, the May 1992 entrance examination for the appellant does not note any knee disability.  As a result, the appellant is presumed sound upon entry into his service unless VA can rebut the presumption of soundness.  Id.  This would be done by showing: by clear and unmistakable evidence the chondromalacia of the knees (or any knee disability) pre-existed service and by clear and unmistakable evidence either that 1) the condition did not increase in severity in service or that 2) any increase in severity was due to the natural progression of the disease.  38 C.F.R. § 3.304(b).  

On remand, the claims file should be returned to the August 2010 VA examiner, or, if unavailable a new VA examiner should render an opinion regarding whether any chronic knee disability had its onset or increased in severity in service.  

Accordingly, the case is REMANDED for the following action:  

1. Return the claims file to the May 2010 VA examiner, or, if unavailable, a new VA examiner should review the file.  The examiner should state the claims file was reviewed and a copy of this remand should be in the claims file.  

The examiner should opine as to whether the Veteran exhibited an acquired knee disability in service i.e., whether the patellofemoral arthralgia (knee pain) represented the presence of an acquired knee disability, and if so, did it involve the right knee also (complaints were limited to the left lower extremity).  If so, the examiner should opine whether there is clear and unmistakable evidence that knee disability pre-existed entrance into service AND there is clear and unmistakable evidence that the disease did not increase in severity during service beyond the natural progression of the disease.  The examiner should identify the clear and unmistakable evidence in giving an opinion.  The examiner should opine whether any current knee disability (chondromalacia) is otherwise related to active duty.  

2. Re-adjudicate the claim for service connection for a right and left knee disability.  If the decision remains in any way adverse to the appellant, provide him with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


